UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):October 21, 2007 HALLIBURTON COMPANY (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdictionof Incorporation) 1-3492 No. 75-2677995 (Commission File Number) (IRS Employer Identification No.) 1401 McKinney, Suite 2400, Houston, Texas 77010 (Address of Principal Executive Offices) (Zip Code) (713) 759-2600 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN REPORT Item 2.02. Results of Operations and Financial Condition On October 21, 2007, registrant issued a press release entitled “Halliburton Announces Third Quarter Earnings of $0.79 Per Diluted Share.” The text of the Press Release is as follows: HALLIBURTON ANNOUNCES THIRD QUARTER EARNINGS OF $0.79 PER DILUTED SHARE HOUSTON, Texas– Halliburton (NYSE:HAL) announced today that net income for the third quarter of 2007 was $727 million, or $0.79 per diluted share.This compares to net income of $611 million, or $0.58 per diluted share, in the third quarter of 2006.Included in third quarter 2007 results are a $133 million, or $0.15 per diluted share, favorable income tax impact from the ability to recognize United States foreign tax credits that were previously assumed would not be fully utilizable and $21 million, or $0.02 per diluted share, in after-tax charges for additional reserves related to environmental matters.Income from continuing operations in the third quarter of 2007 was $726 million, or $0.79 per diluted share, compared to $603 million, or $0.57 per diluted share in the third quarter of 2006. Halliburton’s consolidated revenue in the third quarter of 2007 was $3.9 billion, up 16% from the third quarter of 2006.This increase was attributable to increased worldwide activity, particularly in the Eastern Hemisphere. Consolidated operating income was $910 million in the third quarter of 2007 compared to $870 million in the third quarter of 2006.The increase in operating income was generated primarily by increased customer activity and new international contracts.Third quarter of 2007 operating income included $32 million in charges for additional reserves primarily related to Dresser legacy environmental matters. “I am pleased with the continuing very strong performance of our Eastern Hemisphere operations this quarter,” said Dave Lesar, chairman, president, and chief executive officer. “Our deployment of capital into these international markets has resulted in Eastern Hemisphere revenue growth of 29% and operating income growth of 40% as compared to the third quarter of 2006.Our sequential Eastern Hemisphere results were also strong with revenue increasing 5% and operating income increasing 16%.Our Eastern Hemisphere operating margins improved to 24%.North America posted record third quarter 2007 quarterly revenue, and we are experiencing strong demand for our services in the United States land market.Our North America revenue grew 6% sequentially despite the loss of two weeks of work in the Gulf of Mexico due to storms and pricing declines for some services in the United States land market.” -more- Halliburton/Page 2 As a result of Halliburton’s organizational restructuring during the third quarter of 2007, the company is now reporting two operating segments:the Completion and Production (C&P) segment and the Drilling and Evaluation (D&E) segment.The Completion and Production segment is comprised of completion tools, production enhancement, and cementing.The Drilling and Evaluation segment is comprised of Sperry Drilling Services, wireline and perforating services, Security DBS Drill Bits, Baroid Fluid Services, Landmark, and project management.Additionally, certain amounts were reclassified between the segments/regions and Corporate and Other.All prior periods have been reclassified to conform to the new segment presentation. 2007 Third Quarter Results Completion and Production operating income in the third quarter of 2007 was $596 million, an increase of $32 million or 6% from the third quarter of 2006.Europe/Africa/CIS C&P operating income increased 39% from completion tools deliveries to large offshore projects in West Africa.Cementing results were also favorable, particularly in the North Sea, as a result of better pricing, increased activity, and a more profitable product mix.Production enhancement results improved throughout the region, with increased profitability in offshore activity.Middle East/Asia C&P operating income increased 66% with higher completion tools sales in Asia and increased activity and more favorable job mix for production enhancement.North America C&P operating income decreased 6% due to reduced activity in Canada. Drilling and Evaluation operating income in the third quarter of 2007 was $372 million, essentially flat over the prior year third quarter due primarily to $24 million for environmental charges and decreased activity in Canada and the Gulf of Mexico, partially offset by improved activity and increased horizontal drilling in the United States land market.Europe/Africa/CIS D&E operating income increased 60%, benefiting from increased deepwater application of Sperry Drilling Services Pilot® fleet of tools in the North Sea and expansion of directional drilling in Russia.Also benefiting Europe/Africa/CIS D&E was increased Baroid Fluid Services sales in the North Sea and the introduction of the Security DBS Drill Bits XR™ Reamer hole enlargement tool.Middle East/Asia D&E operating income increased 11% with improved wireline and perforating services and increased demand for Sperry Drilling Services in Asia.Latin America D&E operating income increased 7% on improved activity for wireline and perforating services. During the third quarter of 2007, under the company’s share repurchase program, Halliburton purchased approximately 11 million shares at an average price of $33.71 for a total cost of approximately $374 million.Since the inception of the program, Halliburton has purchased 77 million shares for a total cost of approximately $2.6 billion.There is approximately $2.4 billion remaining under the program. -more- Halliburton/Page 3 Technology and Significant Achievements Halliburton made a number of advances in technology and growth. · Halliburton closed the previously announced acquisition of the entire share capital of PSL Energy Services Limited (PSLES).PSLES is a leading Eastern Hemisphere provider of process, pipeline, and well intervention services, including flange management and bolting, leak testing, pre-commissioning services, hydrotesting, hydraulic workover, coiled tubing, slickline and wireline, and pumping services. PSLES has operational bases in the United Kingdom, Norway, Middle East, Azerbaijan, Algeria, and Asia Pacific. · Halliburton's Completion and Production segment has been awarded a four-year contract valued at more than $270 million by Petrobras.Halliburton will be working jointly with Expro to provide exploration and development testing services in high pressure/high temperature deepwater environments. · Halliburton announced the delivery of three new screen solutions for sand control.These innovative solutions are: the EquiFlow™ Oil Selector™ valve, which is capable of significantly reducing unwanted water or gas production without wellbore intervention; EquiFlow™ inflow control devices, which delay early water or gas coning, thereby increasing recoverable reserves; and PetroGuard™ Advanced Mesh screen, which provides reliable sand control in heavy oil and poorly sorted sand environments. · Landmark has acquired the intellectual property and substantially all of the assets and existing business of GeoSmith Consulting Group, LLC of Minnetonka, Minnesota.GeoSmith is widely regarded as one of the E&P industry's most innovative developers of software components for 3-D interpretation and geometric modeling applications, including robust topology engines capable of representing subsurface geology. -more- Halliburton/Page 4 Founded in 1919, Halliburton is one of the world’s largest providers of products and services to the energy industry. With nearly 50,000 employees in approximately 70 countries, the company serves the upstream oil and gas industry throughout the lifecycle of the reservoir – from locating hydrocarbons and managing geological data, to drilling and formation evaluation, well construction and completion, and optimizing production through the life of the field. Visit the company’s World Wide Web site at www.halliburton.com. NOTE: The statements in this press release that are not historical statements, including statements regarding future financial performance, are forward-looking statements within the meaning of the federal securities laws. These statements are subject to numerous risks and uncertainties, many of which are beyond the company's control, which could cause actual results to differ materially from the results expressed or implied by the statements.These risks and uncertainties include, but are not limited to: consequences of audits and investigations by domestic and foreign government agencies and legislative bodies and related publicity; potential adverse proceedings by such agencies; protection of intellectual property rights; compliance with environmental laws; changes in government regulations and regulatory requirements, particularly those related to radioactive sources, explosives, and chemicals; compliance with laws related to income taxes and assumptions regarding the generation of future taxable income; unsettled political conditions, war, and the effects of terrorism, foreign operations, and foreign exchange rates and controls; weather-related issues including the effects of hurricanes and tropical storms; changes in capital spending by customers; changes in the demand for or price of oil and/or natural gas; impairment of oil and gas properties; structural changes in the oil and natural gas industry; increased competition for employees; availability of raw materials; and integration of acquired businesses and operations of joint ventures. Halliburton's Form 10-K for the year ended December 31, 2006, Form 10-Q for the period ended June 30, 2007, recent Current Reports on Form 8-K, and other Securities and Exchange Commission filings discuss some of the important risk factors identified that may affect the business, results of operations, and financial condition.Halliburton undertakes no obligation to revise or update publicly any forward-looking statements for any reason. -more- HALLIBURTON COMPANY Condensed Consolidated Statements of Operations (Millions of dollars and shares except per share data) (Unaudited) ThreeMonths ThreeMonths Ended Ended September30 June30 2007 2006 2007 Revenue: Completion and Production $ 2,187 $ 1,896 $ 2,066 Drilling and Evaluation 1,741 1,496 1,669 Total revenue $ 3,928 $ 3,392 $ 3,735 Operating income (loss): Completion and Production $ 596 $ 564 $ 555 Drilling and Evaluation ­372 368 348 Corporate and Other (58 ) (62 ) (10 ) Total operating income 910 870 893 Interest expense (39 ) (40 ) (41 ) Interest income 26 36 36 Other, net (1 ) (3 ) (2 ) Income from continuing operations before income taxes and minority interest 896 863 886 Provision for income taxes (152 )(a) (257 ) (284 ) Minority interest in net income of subsidiaries (18 ) (3 ) (7 ) Income from continuing operations 726 603 595 Income from discontinued operations, net 1 8 935 Net income $ 727 $ 611 $ 1,530 Basic income per share: Income from continuing operations $ 0.83 $ 0.60 $ 0.66 Income from discontinued operations, net – 0.01 1.03 Net income $ 0.83 $ 0.61 $ 1.69 Diluted income per share: Income from continuing operations $ 0.79 $ 0.57 $ 0.63 Income from discontinued operations, net – ­­0.01 0.99 Net income $ 0.79 $ 0.58 $ 1.62 Basic weighted average common shares outstanding 880 1,011 905 Diluted weighted average common shares outstanding 917 1,048 942 (a) Provision for income taxes in the third quarter of 2007 included a $133 million, or $0.15 per diluted share, favorable income tax impact from the ability to recognize the benefit of foreign tax credits previously thought not to be fully utilizable. See Footnote Table 1 for a list of significant items included in operating income. All periods presented reflect the reclassification of KBR, Inc. to discontinued operations, the change in reportable segments due to an organizational restructuring, and the reclassification of certain amounts between the segments and Corporate and Other. -more- HALLIBURTON COMPANY Condensed Consolidated Statements of Operations (Millions of dollars and shares except per share data) (Unaudited) NineMonthsEnded September30 2007 2006 Revenue: Completion and Production $ 6,097 $ 5,279 Drilling and Evaluation 4,988 4,167 Total revenue $ 11,085 $ 9,446 Operating income (loss): Completion and Production $ 1,628 $ 1,543 Drilling and Evaluation 1,082 943 Corporate and Other (119 ) (164 ) Total operating income 2,591 2,322 Interest expense (118 ) (124 ) Interest income 100 94 Other, net (6 ) (2 ) Income from continuing operations before income taxes and minority interest 2,567 2,290 Provision for income taxes (695 )(a) (725 ) Minority interest in net income of subsidiaries (22 ) (15 ) Income from continuing operations 1,850 1,550 Income from discontinued operations, net 959 (b) 140 Net income $ 2,809 $ 1,690 Basic income per share: Income from continuing operations $ 2.00 $ 1.52 Income from discontinued operations, net 1.04 0.13 Net income $ 3.04 $ 1.65 Diluted income per share: Income from continuing operations $ 1.93 $ 1.46 Income from discontinued operations, net 0.99 0.13 Net income $ 2.92 $ 1.59 Basic weighted average common shares outstanding 925 1,021 Diluted weighted average common shares outstanding 961 1,062 (a) Provision for income taxes in the third quarter of 2007 included a $133 million, or $0.15 per diluted share, favorable income tax impact from the ability to recognize the benefit of foreign tax credits previously thought not to be fully utilizable. (b) Income from discontinued operations, net, in the second quarter of 2007 included a $933 million net gain on the separation of KBR, Inc. See Footnote Table 1 for a list of significant items included in operating income. All periods presented reflect the reclassification of KBR, Inc. to discontinued operations, the change in reportable segments due to an organizational restructuring, and the reclassification of certain amounts between the segments and Corporate and Other. -more- HALLIBURTON COMPANY Condensed Consolidated Balance Sheets (Millions of dollars) (Unaudited) September30, December31, 2007 2006 Assets Current assets: Cash and marketable investments $ 1,891 $ 2,938 Receivables, net 3,109 2,629 Inventories, net 1,560 1,235 Current assets of discontinued operations ­– 3,898 Other current assets 661 490 Total current assets 7,221 11,190 Property, plant, and equipment, net 3,337 2,557 Noncurrent assets of discontinued operations – 1,497 Other assets 1,911 1,616 Total assets $ 12,469 $ 16,860 Liabilities and Shareholders’ Equity Current liabilities: Accounts payable $ 798 $ 655 Current maturities of long-term debt 10 26 Current liabilities of discontinued operations – 2,831 Other current liabilities 1,383 1,222 Total current liabilities 2,191 4,734 Long-term debt 2,796 2,783 Noncurrent liabilities of discontinued operations – 981 Other liabilities 1,195 917 Total liabilities 6,182 9,415 Minority interest in consolidated subsidiaries 90 69 Shareholders’ equity 6,197 7,376 Total liabilities and shareholders’ equity $ 12,469 $ 16,860 All periods presented reflect the reclassification of KBR, Inc. to discontinued operations. HALLIBURTON COMPANY Selected Cash Flow Information (Millions of dollars) (Unaudited) ThreeMonthsEnded NineMonthsEnded September30 September30 2007 2006 2007 2006 Capital expenditures $ 382 $ 230 $ 1,064 $ 569 Depreciation, depletion, and amortization $ 146 $ 122 $ 417 $ 356 All periods presented reflect the reclassification of KBR, Inc. to discontinued operations. -more- HALLIBURTON COMPANY Revenue and Operating Income Comparison By Segment and Geographic Region (Millions of dollars) (Unaudited) ThreeMonthsEnded Three Months Ended September30 June30 Revenue: 2007 2006 2007 Completion and Production $ 2,187 $ 1,896 $ 2,066 Drilling and Evaluation 1,741 1,496 1,669 Total revenue $ 3,928 $ 3,392 $ 3,735 Revenue by geographic region: Completion and Production: North America $ 1,227 $ 1,159 $ 1,160 Latin America 193 152 192 Europe/Africa/CIS 439 352 443 Middle East/Asia 328 233 271 Total 2,187 1,896 2,066 Drilling and Evaluation: North America 620 579 586 Latin America 263 238 256 Europe/Africa/CIS 493 369 483 Middle East/Asia 365 310 344 Total 1,741 1,496 1,669 Total revenue by region: North America 1,847 1,738 1,746 Latin America 456 390 448 Europe/Africa/CIS 932 721 926 Middle East/Asia 693 543 615 Operating income: Completion and Production $ 596 $ 564 $ 555 Drilling and Evaluation ­372 368 348 Corporate and Other (58 ) (62 ) (10 ) Total operating income $ 910 $ 870 $ 893 Operating income by geographic region: Completion and Production: North America $ 387 $ 411 $ 360 Latin America 34 37 50 Europe/Africa/CIS 92 66 77 Middle East/Asia 83 50 68 Total 596 564 555 Drilling and Evaluation: North America 110 162 113 Latin America 48 45 45 Europe/Africa/CIS 115 72 104 Middle East/Asia 99 89 86 Total ­372 368 348 Total operating income by region (a): North America 497 573 473 Latin America 82 82 95 Europe/Africa/CIS 207 138 181 Middle East/Asia 182 139 154 (a) All amounts exclude Corporate and Other. See Footnote Table 1 and Footnote Table 2 for a list of significant items included in operating income. All periods presented reflect the reclassification of certain amounts between the segments/regions and Corporate and Other.Also, the results for Sakhalin have been reclassified from Middle East/Asia to Europe/Africa/CIS. -more- HALLIBURTON COMPANY Revenue and Operating Income Comparison By Segment and Geographic Region (Millions of dollars) (Unaudited) NineMonthsEnded September30 Revenue: 2007 2006 Completion and Production $ 6,097 $ 5,279 Drilling and Evaluation 4,988 4,167 Total revenue $ 11,085 $ 9,446 Revenue by geographic region: Completion and Production: North America $ 3,449 $ 3,171 Latin America 551 424 Europe/Africa/CIS 1,259 1,009 Middle East/Asia 838 675 Total 6,097 5,279 Drilling and Evaluation: North America 1,816 1,621 Latin America 757 672 Europe/Africa/CIS 1,382 1,013 Middle East/Asia 1,033 861 Total 4,988 4,167 Total revenue by region: North America 5,265 4,792 Latin America 1,308 1,096 Europe/Africa/CIS 2,641 2,022 Middle East/Asia 1,871 1,536 Operating income: Completion and Production $ 1,628 $ 1,543 Drilling and Evaluation 1,082 943 Corporate and Other (119 ) (164 ) Total operating income $ 2,591 $ 2,322 Operating income by geographic region: Completion and Production: North America $ 1,069 $ 1,108 Latin America 122 93 Europe/Africa/CIS 240 187 Middle East/Asia 197 155 Total 1,628 1,543 Drilling and Evaluation: North America 390 428 Latin America 129 112 Europe/Africa/CIS 297 186 Middle East/Asia 266 217 Total 1,082 943 Total operating income by region (a): North America 1,459 1,536 Latin America 251 205 Europe/Africa/CIS 537 373 Middle East/Asia 463 372 (a)All amounts exclude Corporate and Other. See Footnote Table 1 and Footnote Table 2 for a list of significant items included in operating income. All periods presented reflect the reclassification of certain amounts between the segments/regions and Corporate and Other.Also, the results for Sakhalin have been reclassified from Middle East/Asia to Europe/Africa/CIS. -more- HALLIBURTON COMPANY Revenue and Operating Income Comparison By Segment and Geographic Region (Millions of dollars) (Unaudited) ThreeMonths Year Ended ThreeMonths Ended Ended March31, March31, June30, September30, December31, December31, Revenue: 2007 2006 2006 2006 2006 2006 Completion and Production $ 1,844 $ 1,639 $ 1,744 $ 1,896 $ 1,942 $ 7,221 Drilling and Evaluation 1,578 1,299 1,372 1,496 1,567 5,734 Total revenue $ 3,422 $ 2,938 $ 3,116 $ 3,392 $ 3,509 $ 12,955 Revenue by geographic region: Completion and Production: North America $ 1,062 $ 992 $ 1,020 $ 1,159 $ 1,104 $ 4,275 Latin America 166 134 138 152 159 583 Europe/Africa/CIS 377 304 353 352 427 1,436 Middle East/Asia 239 209 233 233 252 927 Total 1,844 1,639 1,744 1,896 1,942 7,221 Drilling and Evaluation: North America 610 521 521 579 562 2,183 Latin America 238 217 217 238 259 931 Europe/Africa/CIS 406 303 341 369 411 1,424 Middle East/Asia 324 258 293 310 335 1,196 Total 1,578 1,299 1,372 1,496 1,567 5,734 Total revenue by region: North America 1,672 1,513 1,541 1,738 1,666 6,458 Latin America 404 351 355 390 418 1,514 Europe/Africa/CIS 783 607 694 721 838 2,860 Middle East/Asia 563 467 526 543 587 2,123 Operating income: Completion and Production $ 477 $ 473 $ 506 $ 564 $ 597 $ 2,140 Drilling and Evaluation 362 268 307 368 385 1,328 Corporate and Other (51 ) (49 ) (53 ) (62 ) (59 ) (223 ) Total operating income $ 788 $ 692 $ 760 $ 870 $ 923 $ 3,245 Operating income by geographic region: Completion and Production: North America $ 322 $ 349 $ 348 $ 411 $ 368 $ 1,476 Latin America 38 27 29 37 37 130 Europe/Africa/CIS 71 51 70 66 137 324 Middle East/Asia 46 46 59 50 55 210 Total 477 473 506 564 597 2,140 Drilling and Evaluation: North America 167 134 132 162 167 595 Latin America 36 28 39 45 58 170 Europe/Africa/CIS 78 49 65 72 77 263 Middle East/Asia 81 57 71 89 83 300 Total 362 268 307 368 385 1,328 Total operating income by region (a): North America 489 483 480 573 535 2,071 Latin America 74 55 68 82 95 300 Europe/Africa/CIS 149 100 135 138 214 587 Middle East/Asia 127 103 130 139 138 510 (a) All amounts exclude Corporate and Other. See Footnote Table 1 and Footnote Table 2 for a list of significant items included in operating income. All periods presented reflect the reclassification of certain amounts between the segments/regions and Corporate and Other.Also, the results for Sakhalin have been reclassified from Middle East/Asia to Europe/Africa/CIS. -more- HALLIBURTON COMPANY Revenue and Operating Income Comparison By Segment and Geographic Region (Millions of dollars) (Unaudited) Year ThreeMonthsEnded Ended March31, June30, September30, December31, December31, Revenue: 2005 2005 2005 2005 2005 Completion and Production $ 1,174 $ 1,339 $ 1,413 $ 1,569 $ 5,495 Drilling and Evaluation 1,010 1,132 1,184 1,279 4,605 Total revenue $ 2,184 $ 2,471 $ 2,597 $ 2,848 $ 10,100 Revenue by geographic region: Completion and Production: North America $ 665 $ 733 $ 833 $ 887 $ 3,118 Latin America 134 137 122 149 542 Europe/Africa/CIS 228 279 282 334 1,123 Middle East/Asia 147 190 176 199 712 Total 1,174 1,339 1,413 1,569 5,495 Drilling and Evaluation: North America 394 403 437 467 1,701 Latin America 180 197 201 224 802 Europe/Africa/CIS 241 291 313 306 1,151 Middle East/Asia 195 241 233 282 951 Total 1,010 1,132 1,184 1,279 4,605 Total revenue by region: North America 1,059 1,136 1,270 1,354 4,819 Latin America 314 334 323 373 1,344 Europe/Africa/CIS 469 570 595 640 2,274 Middle East/Asia 342 431 409 481 1,663 Operating income: Completion and Production $ 393 $ 346 $ 358 $ 427 $ 1,524 Drilling and Evaluation 139 198 227 276 840 Corporate and Other (51 ) (59 ) (44 ) (46 ) (200 ) Total operating income $ 481 $ 485 $ 541 $ 657 $ 2,164 Operating income by geographic region: Completion and Production: North America $ 289 $ 223 $ 255 $ 279 $ 1,046 Latin America 37 34 19 36 126 Europe/Africa/CIS 41 47 45 70 203 Middle East/Asia 26 42 39 42 149 Total 393 346 358 427 1,524 Drilling and Evaluation: North America 72 76 98 119 365 Latin America 11 8 24 34 77 Europe/Africa/CIS 25 63 62 57 207 Middle East/Asia 31 51 43 66 191 Total 139 198 227 276 840 Total operating income by region (a): North America 361 299 353 398 1,411 Latin America 48 42 43 70 203 Europe/Africa/CIS 66 110 107 127 410 Middle East/Asia 57 93 82 108 340 (a) All amounts exclude Corporate and Other. See Footnote Table 1 and Footnote Table 2 for a list of significant items included in operating income. All periods presented reflect the reclassification of certain amounts between the segments/regions and Corporate and Other.Also, the results for Sakhalin have been reclassified from Middle East/Asia to Europe/Africa/CIS. -more- FOOTNOTE TABLE 1 HALLIBURTON COMPANY Items Included in Operating Income (Millions of dollars except per share data) (Unaudited) ThreeMonthsEnded ThreeMonthsEnded September30,2007 June30,2007 Operating AfterTax Operating AfterTax Income perShare Income perShare Drilling and Evaluation: Charges for environmental matters $ (24 ) $ (0.02 ) $ – $ – Corporate and Other: Charges for environmental matters (8 ) – – – Gain on sale of Dresser, Ltd. investment – – 49 0.03 ThreeMonthsEnded ThreeMonthsEnded ThreeMonthsEnded December31,2006 December31,2005 March31,2005 Operating AfterTax Operating AfterTax Operating AfterTax Income perShare Income perShare Income perShare Completion and Production: Gain on sale of lift boats $ 48 $ 0.03 $ – $ – $ – $ – Subsea 7, Inc. gain on sale – 110 0.08 Drilling and Evaluation: Intellectual property settlement – – 24 0.02 – – FOOTNOTE TABLE 2 HALLIBURTON COMPANY Items Included in Income by Geographic Region (Millions of dollars except per share data) (Unaudited) ThreeMonthsEnded ThreeMonthsEnded September30,2007 June30,2007 Operating AfterTax Operating AfterTax Income perShare Income perShare North America: Charges for environmental matters $ (24 ) $ (0.02 ) $ – $ – Corporate and Other: Charges for environmental matters (8 ) – – – Gain on sale of Dresser, Ltd. investment – – 49 0.03 ThreeMonthsEnded ThreeMonthsEnded ThreeMonthsEnded December31,2006 December31,2005 March31,2005 Operating AfterTax Operating AfterTax Operating AfterTax Income perShare Income perShare Income perShare North America: Intellectual property settlement $ – $ – $ 12 $ 0.01 $ – $ – Subsea 7, Inc. gain on sale – 107 0.08 Latin America: Intellectual property settlement – – 2 – – – Europe/Africa/CIS: Gain on sale of lift boats 48 0.03 – Intellectual property settlement – – 6 0.01 – – Subsea 7, Inc. gain on sale – 3 – Middle East/Asia: Intellectual property settlement – – 4 – – – ### SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HALLIBURTON COMPANY Date:October 23, 2007 By: /s/ Bruce A. Metzinger Bruce A. Metzinger Assistant Secretary
